Citation Nr: 1645608	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disorder (GERD)/hiatal hernia.

2.  Entitlement to an evaluation in excess of 10 percent for right knee meniscectomy with residual patellofemoral dysfunction, sprain at the medial and lateral collateral ligaments, and degenerative joint disease ("right knee disability").

3.  Entitlement to service connection for an upper back condition, claimed as secondary to a service-connected low back disability.

4.  Entitlement to service connection for a left knee condition, claimed as secondary to a service-connected right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve, with an initial period of active duty for training (ACDUTRA) from May 1979 to August 1979, and additional Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for a skin condition has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

As will be discussed below, the Board finds that the Veteran is entitled to at least a 10 percent disability evaluation for his service-connected GERD/hiatal hernia throughout the period under review.  However, further development is necessary to determine whether he is entitled to an even higher evaluation for that disability and to determine whether he is entitled to the remaining benefits sought on appeal.  Accordingly, the issues of entitlement to an initial evaluation in excess of 10 percent for GERD/hiatal hernia, entitlement to an evaluation in excess of 10 percent for a right knee disability, entitlement to service connection for an upper back condition, entitlement to service connection for a left knee condition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his GERD/hiatal hernia has been manifested by recurrent epigastric distress with pyrosis and regurgitation throughout the claim period.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for GERD/hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected GERD/hiatal hernia has been assigned a noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346, throughout the appeal period.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  When an unlisted condition, such as GERD, is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  Thus, the Veteran's GERD/hiatal hernia has been rated by analogy as hiatal hernia.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

As relevant here, under Diagnostic Code 7346, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health, and a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  Following review of the record, the Board finds that the Veteran's symptoms throughout the period under review warrant at least the 10 percent disability evaluation under that code.

The only relevant VA examination currently of record was conducted in October 2012 in connection with the Veteran's initial claim for service connection for GERD.  It documented the Veteran's report of symptoms that included heartburn, regurgitation, and nausea, which he reported occurred predominantly at night.  The Veteran also reported that he took daily medication to address those symptoms.  The VA examiner characterized the Veteran's symptoms as recurring episodes that occurred four or more times per year, that were not severe, and that lasted less than one day.

The record also includes documentation of VA treatment the Veteran has received for his GERD symptoms.  For example, in July 2013, he was treated in a VA emergency department for epigastric and chest pain that was deemed "probable GERD," and an April 2013 VA treatment record noted that he was also admitted for GERD treatment in March 2012.  The Veteran's VA treatment records also reflect that he has been treated by a private physician for his GERD symptoms.  Specifically, they reflect an active non-VA prescription for pantoprazole, to be taken daily, during the claim period.  They also document the Veteran's earlier report that omeprazole, which was noted as an active VA prescription at times, did not help his symptoms, and his report that he would continue to take the pantoprazole his private physician had prescribed.

In short, the evidence currently of record reflects that the Veteran's disability during the claim period was manifested by symptoms of heartburn and regurgitation that prompted him to seek emergency medical attention at least twice and that continued to recur despite his use of daily medication.  Thus, given the descriptions of the symptoms the Veteran has experienced throughout the claim period, and resolving all doubt in his favor, the Board finds that the evidence establishes symptomatology that approximates, at the least, the criteria for a 10 percent disability rating.  His claim for an initial compensable evaluation for GERD/hiatal hernia is granted to that extent.


ORDER

An evaluation of 10 percent for GERD/hiatal hernia is granted, subject to the laws and regulations governing the payment of monetary benefits.







REMAND

Additional development is required prior to adjudication of the issues of entitlement to an initial evaluation in excess of 10 percent for GERD/hiatal hernia, entitlement to an evaluation in excess of 10 percent for a right knee disability, entitlement to service connection for an upper back condition, entitlement to service connection for a left knee condition, and entitlement to a TDIU.

I.  VA Examinations and Opinions

The Veteran is seeking service connection for what he has characterized as a disability of the "upper back," which he asserts is related to his service-connected low back disability.  During an October 2012 VA examination that included assessment of the severity of the Veteran's low back disability, the examiner stated that the Veteran did not report back pain other than in his lower back and did not describe that pain as radiating to any other area of his back.  As a result, the examiner found that the Veteran did not have an upper back disability and declined to provide a medical opinion.  However, the Veteran had previously described low back pain that radiated to his upper back and neck during VA treatment, and private treatment records document a prior diagnosis of cervical myositis.  As the 2012 VA examiner did not address that evidence when determining that the Veteran did not have a current upper back condition that was related to his service-connected low back disability, an additional VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additional examinations addressing the issues of entitlement to increased evaluations for a right knee disability and GERD are also needed.  Regarding GERD, the most recent VA examination addressing that condition was conducted in October 2012.  As that examination was conducted over four years ago, as the evidence reflects that the Veteran has sought emergency medical treatment for GERD at least once since then, and as the most recent treatment records associated with the claims file are from 2013, the Board finds that an additional VA examination is required to determine whether the Veteran is entitled to an even higher disability evaluation than the one that has been granted herein.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Regarding the Veteran's right knee disability, the most recent examination addressing the severity of that disability was also conducted in October 2012.  See Allday, 7 Vet. App. at 526.  Moreover, that examination did not address the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the right knee joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, an additional VA examination addressing that condition is also needed.

Finally, the Board notes that the VA examiner who evaluated the Veteran's back and right knee in October 2012 also addressed the Veteran's left knee claim, but concluded only that a current disability did not exist.  Thus, if the VA examiner who performs the knee examination on remand determines that a left knee disability is present, he or she should also provide an opinion regarding the etiology of that disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

II.  Records

As the most recent VA treatment records associated with the claims file are dated August 2013, updated VA treatment records must be obtained.

Additionally, the Veteran has reported receiving private treatment for GERD during the claim period, but it appears that the majority of the records related to that treatment have not been associated with the claims file.  On remand, those, and any other relevant, outstanding private treatment records identified by the Veteran should be sought.

The record also indicates that the Veteran had periods of ACDUTRA and inactive duty for training (INACDUTRA) following his initial period of ACDUTRA from May 1979 to August 1979.  Although he has primarily asserted that the conditions for which he is seeking service connection were caused by his service-connected right knee disability, the record also documents his treatment, in April 1999, for a sprained left knee following a fall from a truck.  As it is unclear from the context of that treatment note whether the incident occurred during a period of ACDUTRA or INACDUTRA, on remand, the National Personnel Records Center (NPRC), or any other appropriate source, should be contacted to obtain a list of the Veteran's dates of ACDUTRA and INACDUTRA service in April 1999.

III.  Translation

The Veteran's VA treatment records contain several entries that are written in Spanish, including two that appear to discuss treatment for GERD.  On remand, the AOJ should translate those entries, and any other entries from additional treatment records obtained on remand, into English in order to facilitate review of the record by the Board.

IV.  Intertwined Claim

As the Veteran's pending service connection and increased rating claims may affect the outcome of the claim of entitlement to a TDIU, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, that claim is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, to specifically include any outstanding records associated with private treatment he has received for GERD, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain all outstanding VA treatment records dated since August 2013, and associate them with the claims file.

2.  Verify any dates on which the Veteran had ACDUTRA and/or INACDUTRA service during April 1999, and document all efforts made to do so.

3.  Then, translate any Spanish entries in the treatment records associated with the Veteran's claims file into English, including those located in the CAPRI documents included in Virtual VA (10/20/2012 CAPRI at pp. 20-22 and 08/20/2013 CAPRI at pp. 14-16, 25-26).  The translated documents must be associated with the claims file.

4.  Thereafter, schedule the Veteran for a VA knee examination to determine the current level of severity of his service-connected right knee disability.  If, and only if, a left knee diagnosis is also confirmed by the examiner, an etiological opinion regarding the left knee should also be provided.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since April 2012).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examination is an accurate representation of the Veteran's disability level.

Finally, the examiner should also comment on the degree to which the Veteran's right knee disability would impair his ability to be employed.

If, and only if, a left knee disability has been confirmed by the examiner based on review of the claims file or as a result of physical examination or any diagnostic testing or imaging conducted, the examiner should also respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that any current left knee disability is the result of an injury incurred during a verified period of ACDUTRA or INACDUTRA service?  Please explain why or why not, specifically discussing the Veteran's April 22, 1999 left knee sprain if either ACDUTRA or INACDUTRA service on that date has been verified.

(b) If no diagnosed left knee disability is directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused by his service-connected right knee disability or service-connected low back disability?  Please explain why or why not.

(c) If the Veteran's left knee disability is not caused by his service-connected right knee disability or low back disability, is it at least as likely as not (50 percent probability or more) that his left knee disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his right knee disability or low back disability?  Please explain why or why not.

If you find that the Veteran's left knee disability has been permanently worsened beyond normal progression (aggravated) by his right knee disability or low back disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

In responding to questions (b) and (c), please consider and specifically discuss whether your findings on examination and the evidence of record, including but not limited to the July 2009 gait description provided by a physician evaluating the Veteran in connection with his Social Security Administration (SSA) disability claim and a clinician's report, during November 2012 VA treatment, that the Veteran walked with a cane due to low back pain, support the presence of a gait abnormality due to the Veteran's service-connected right knee disability or low back disability that would at least as likely as not cause or aggravate a left knee disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

5.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed thoracic or cervical spine condition, characterized by the Veteran as an "upper back" condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current disabilities of the thoracic or cervical spine.  In determining the Veteran's current diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the April 2012 claim and specifically discuss his October 2007 report, during VA treatment, of low back pain that radiated to his upper back and neck, and the July 2009 diagnoses of cervical and lumbosacral myositis by the physician who evaluated the Veteran in connection with his SSA claim.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) For each diagnosed disability, is it at least as likely as not (50 percent probability or more) that the disability was caused by the Veteran's service-connected low back disability?  Please explain why or why not.

(c) If any disability was not caused by the Veteran's service-connected low back disability, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his low back disability?  Please explain why or why not.

If you find that any diagnosed disability has been permanently worsened beyond normal progression (aggravated) by the Veteran's low back disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

6.  Schedule the Veteran for a VA examination to determine the current severity of his GERD/hiatal hernia.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should identify all signs and symptoms attributable to the Veteran's GERD/hiatal hernia, and make an attempt to describe the likely severity of the signs and symptoms were the Veteran to not take the medication he has been prescribed for control of his GERD/hiatal hernia symptoms.

Finally, the examiner should also comment on the degree to which the Veteran's GERD/hiatal hernia would impair his ability to be employed.

If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

7.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


